Citation Nr: 1039406	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 and April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In January 2008, the Board remanded the case for 
additional development and this matter now returns for further 
appellate review.  As will be discussed further herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the January 2008 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

Following the issuance of the most recent supplemental statement 
of the case in November 2009, the Veteran submitted additional 
evidence and argument.  In a September 2010 Memorandum, his 
representative waived AOJ consideration such that the Board may 
properly consider the newly received evidence.  38 C.F.R. 
§ 20.1304 (2010).

In a May 2010 statement, the Veteran raised the issues of 
entitlement to service connection for dental and vision 
disorders, but these issues have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran does not meet the schedular criteria for TDIU and his 
service-connected disabilities do not prevent him from securing 
and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

VCAA letters dated in February 2004, January 2005, and March 2008 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters advised the Veteran of 
the evidence and information necessary to substantiate his claim 
as well as his and VA's respective responsibilities in obtaining 
such evidence and information.   Additionally, such letters 
informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.   Although not all of the notification letters were sent 
prior to the initial adjudication of the Veteran's claim, this 
was not prejudicial to him since he was subsequently provided 
adequate notice and the claim was most recently readjudicated in 
the November 2009 supplemental statement of the case.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  

Regarding the duty to assist, the Veteran's pertinent medical 
records, including his Social Security Administration (SSA) and 
VA vocational and rehabilitation records, have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in disability 
level since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

Additionally, the Veteran was afforded a VA examination in March 
2009.  The Board finds that such examination report is thorough 
and supported by the record.  Moreover, the Board concludes that 
the examination is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board further notes that this case was remanded in January 
2008 in order to obtain outstanding records, to include SSA 
records, the Veteran's VA vocational rehabilitation folder, and 
current treatment records, and afford him a VA examination so as 
to determine the impact that the Veteran's service-connected 
disability has on his employability.  As such records were 
obtained and the examination was completed in March 2009, the 
Board finds that the AOJ has substantially complied with the 
January 2008 remand directives such that no further action is 
necessary in this regard.  See D'Aries, supra.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for prostatitis, rated as 20 
percent disabling, and for right epididymitis, rated as non-
compensable.  His combined rating is 20 percent.

The Veteran has received genitourinary treatment during the 
course of his appeal.  He had complaints of penile discoloration 
and pain in February 2008.  On examination, his International 
Prostate Symptom Score (IPSS) was noted to be 32/6 and described 
as "terrible."  However, his physical examination was normal.  
He was noted to have severe lower urinary tract symptoms which 
were both irritating and obstructive in nature.  In August 2008, 
it was indicated that the Veteran's symptoms had improved.  The 
Veteran complained of having urinary frequency and urgency as 
well as nocturia times 4.  His IPSS was 23/3.  Physical 
examination revealed lower urinary tract symptoms.  There was 
inadequate flow for evaluation and the Veteran refused to repeat.  
He also declined to have a cystoscopy.  

In March 2009, the Veteran was afforded a VA genitourinary 
examination.  He reported that he was taking medication, but he 
still had nocturia 4-6 times per night and some leakage when he 
urinated.  His PSA was 1.29 and his creatinine level was normal 
at 1.2.  He did not have erectile dysfunction.  Physical 
examination revealed that the phallus was normal.  There was no 
discharge or leakage.  His underwear was dry.  Examination of his 
prostate revealed that his rectal tine of his sphincter was 
normal.  His prostate was large, but soft and smooth, there were 
no nodule.  It was consistent with benign prostatic hypertrophy 
(BPH)), a nonservice-connected condition.  The impression was 
past history of a scrotal injury without evidence of residual 
problem; history of prostatitis and epidermitis treated for years 
on and off with antibiotics; and obstructive BPH presently on 
finasteride and terazosin.  

The examiner provided an opinion that, based on the Veteran's 
education and background, he would qualify for a nonmanual labor 
job and that his prostate condition would be a minor factor due 
to frequency, it would not prevent the Veteran from being hired 
or his ability to retain a job if he met other qualifications for 
a job.  The examiner indicated that he had obstructive BPH for 
which he was on treatment, but still had urinary frequency, but 
the examiner did not feel that this would prevent him from having 
a desk job.  The examiner addressed the genitourinary core 
indicators and indicated that they were not a factor in 
unemployability.  

The Veteran has been assigned a noncompensable rating for 
epididymitis.  Since no residuals have been identified, there 
would be no basis for a compensable rating.  

The Veteran has been assigned a 20 percent rating for prostatitis 
under Diagnostic Code 7527.  38 C.F.R. § 4.115b, Diagnostic Code 
7527 indicates that prostate gland injuries, infections, 
hypertrophy, postoperative residuals, are to be rated as voiding 
dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction:

The particular voiding condition is to be rated as urine leakage, 
urinary frequency, or obstructed voiding.

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence): 
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, 20 percent rating.  Requiring 
the wearing of absorbent materials which must be changed 2 to 4 
times per day, 40 percent rating.

Urinary frequency:

Daytime voiding interval between two and three hours, or; 
awakening to void two times per night, 10 percent rating.  
Daytime voiding interval between one and two hours, or; awakening 
to void three to four times per night, 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, 40 percent rating.

Obstructed voiding:

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
1. Post void residuals greater than 150 cc, 2. Uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec), 3. 
Recurrent urinary tract infections secondary to obstruction, 4. 
Stricture disease requiring periodic dilatation every 2 to 3 
months: 10 percent rating.  Urinary retention requiring 
intermittent or continuous catheterization, 30 percent rating. 

Urinary tract infection:

Long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, 10 percent rating.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or requiring 
continuous intensive management, 30 percent rating.  38 C.F.R. § 
4.115a.

In this case, the Veteran does not have urine leakage requiring 
the wearing of absorbent materials which must be changed 2 to 4 
times per day.  On examination, no leakage was shown.  The 
Veteran does not have daytime voiding at an interval of less than 
one hour, or; awakening to void five or more times per night.  
Rather, he wakes four times per night as contemplated in the 20 
percent rating.  Although he reported to the examiner in 2009 
that he voided up to six times per night, this report conflicted 
with his prior report.  However, even if a 40 percent rating was 
assigned, this level of impairment does not meet the criteria for 
the schedular criteria as the combined rating is not 70 percent.  

The Veteran also does not have urinary retention requiring 
intermittent or continuous catheterization.  First, it appears 
that the tract infections are not related to the prostatitis, but 
even if they are, the Veteran does not have recurrent symptomatic 
infection requiring drainage or frequent hospitalization (greater 
than two times/year), and/or requiring continuous intensive 
management.  There is no record of required drainage, 
hospitalization or continuous intensive management.  

Accordingly, the Veteran does not meet the schedular rating for a 
TDIU.  However, the question remains as to whether his service-
connected disabilities prevent him from securing and following 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) and (b).  

In this regard, it is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  A Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).

The essential issue is whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that permits 
the individual to earn a "living wage").  38 C.F.R. 
§ 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
record must reflect that circumstances, apart from nonservice-
connected conditions, place him in a different position than 
other Veterans having the same compensation rating.  The sole 
fact that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the Veteran, in 
light of his service-connected disabilities, was capable of 
performing the physical and mental acts required by employment, 
not whether he could find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The Veteran appears to be unemployable due to nonservice-
connected disabilities, to include psychiatric and back 
disorders.  In this regard, VA records dated from 2004 through 
2009 consistently show treatment for paranoid delusional disorder 
and indicate that his psychiatric impairment causes reduced 
functioning and results in a global assessment of functioning 
(GAF) score of 31.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  GAF 
scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See 38 C.F.R. § 
4.130.  Additionally, SSA records reflect that the Veteran was 
found unemployable due to a back disorder.  Thus, the Veteran has 
a significant nonservice-connected disability which negatively 
impacts employment ability.  

Furthermore, the March 2009 VA examiner provided an opinion 
regarding whether the Veteran's service-connected disability 
caused unemployability.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included an access 
to the accurate background of the Veteran.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion).  The VA examiner's opinion was based on 
review of the Veteran's claims file as well as a genitourinary 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The VA examiner's opinion, rendered by a 
medical professional, is afforded significant probative weight.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based on 
the personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached); see 
also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
factually accurate, fully articulated, and has sound reasoning 
for the conclusion.)

In this case, the VA examiner provided an opinion that the 
Veteran's service-connected disabilities did not preclude 
employment.  The Board finds this opinion to be competent, 
probative, and persuasive on this point, as the examiner reviewed 
the claims file and examined the Veteran.  The Board, therefore, 
finds that the Veteran's service-connected disabilities alone do 
not preclude him from engaging in substantially gainful 
employment.  His combined rating contemplates an impairment in 
the ability to perform substantially gainful employment due to 
the Veteran's service-connected disabilities.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1.  The Board believes that 
the VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under that Schedule accurately reflect the Veteran's 
overall impairment to his earning capacity.  Therefore, a TDIU 
rating is not warranted.


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


